Exhibit 10.4

 

AIRNET COMMUNICATIONS CORPORATION

AMENDED AND RESTATED

1999 EQUITY INCENTIVE PLAN

 

Effective September 1, 1999

Amended and Restated as of May 21, 2003

 

1.   Purpose

 

The purpose of the Amended and Restated AirNet Communications Corporation 1999
Equity Incentive Plan (the “Plan”) is to attract and retain the best available
talent and encourage the highest level of performance by directors, employees
and other persons who perform services for AirNet Communications Corporation
(the “Company”). By affording eligible persons the opportunity to acquire
proprietary interests in the Company and by providing them incentives to put
forth maximum efforts for the success of the Company’s business, the Plan is
intended to serve the best interests of the Company and its stockholders. The
Plan shall constitute a Third Amendment and Restatement of the Company’s 1994
Stock Option Plan, as amended, and a Second Amendment and Restatement of the
Company’s 1996 Independent Director Stock Option Plan.

 

2.   Definitions

 

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

 

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award or other Stock-Based Award.

 

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean:

 

(i) the acquisition, in a single transaction or series of related transactions,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange act) of 50% or more of
either (i) the outstanding shares of common stock of the Company immediately
after the consummation of such acquisition (the “Outstanding Company Common
Stock”) or (ii) the combined voting



--------------------------------------------------------------------------------

power of the outstanding voting securities of the Company entitled to vote
generally in the election of directors immediately after the consummation of
such acquisition (the “Outstanding Company Voting Securities”) or;

 

(ii) the cessation for any reason of individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or

 

(iii) the approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, more than 50% of, respectively, then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or

 

(iv) the approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee” shall mean the Compensation Committee of the Board or such other
committee consisting of not less than two Board members designated by the Board
to administer the Plan.

 

“Common Shares” shall mean shares of the common stock, $.001 par value, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time.

 

“Company” shall mean AirNet Communications Corporation, a Delaware corporation.

 

“Effective Date” means September 1, 1999.

 

2



--------------------------------------------------------------------------------

“Employee” shall mean an employee of the Company or of any Affiliate, a director
of the Company, or any non-employee who provides services to the Company or any
Affiliate.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of the Common Shares shall mean the average of the high and
low prices of the Common Shares as reported by the Nasdaq National Market
System, or such other recognized exchange or over-the-counter market on which
the Common Shares shall then be traded, or the Fair Market Value of any other
property or other item being valued as determined by the Committee in its sole
discretion.

 

“Freestanding Right” shall mean a Stock Appreciation Right awarded by the
Committee pursuant to Section 7 of the Plan other than in connection with an
Option.

 

“Incentive Stock Option” shall mean the right to purchase Common Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

 

“Insider” shall mean, at any time, an individual who is an officer, director, or
10% stockholder of the Company within the meaning of Exchange Act Rule 16a-1(f)
as promulgated and interpreted by the SEC under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time.

 

“Non-Qualified Stock Option” shall mean a right to purchase Common Shares from
the Company that is granted under Section 6 of the Plan and that is not intended
to be an Incentive Stock Option.

 

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.

 

“Participant” shall mean any Employee, director or individual independent
contractor of the Company or one of its Affiliates selected by the Committee to
receive an Award under the Plan.

 

“Performance Award” shall mean any right granted under Section 9 of the Plan.

 

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

 

“Plan” shall mean this AirNet Communications Corporation Amended and Restated
1999 Equity Incentive Plan.

 

3



--------------------------------------------------------------------------------

“QDRO” shall mean a domestic relations order meeting such requirements as the
Committee shall determine, in its sole discretion.

 

“Restricted Period” shall mean the period during which Restricted Stock and
Restricted Units may be forfeited to the Company.

 

“Restricted Stock” shall mean Common Shares granted under Section 8 of the Plan.

 

“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Stock Appreciation Right” shall mean any Tandem Right or Freestanding Right
granted under Section 7 of the Plan.

 

“Tandem Right” shall mean a Stock Appreciation Right awarded by the Committee in
connection with an Option pursuant to Section 7 of the Plan.

 

“Total Disability” shall mean a determination by the Committee that the Employee
is unable to perform the duties required of him or her by the Company as a
result of any physical or mental condition.

 

3.   Scope and Duration

 

Awards under the Plan may be granted in the form of Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Shares,
Restricted Units, Performance Awards or Other Stock-Based Awards. The maximum
aggregate number of Common Shares as to which Awards may be granted from time to
time under the Plan is 30,742,986 shares, subject to adjustment as provided in
Section 14. The Common Shares available may be in whole or in part, as the Board
shall from time to time determine, authorized but unissued shares or issued
shares re-acquired by the Company. Unless otherwise provided by the Committee,
Common Shares covered by expired, terminated or forfeited Awards, Awards which
are settled for cash or consideration other than the delivery of Common Shares,
or Common Shares which are used to exercise any Award or to satisfy the
withholding tax liabilities of any Award will be available for subsequent awards
under the Plan. No Incentive Stock Option shall be granted more than 10 years
after the Effective Date.

 

4.   Administration

 

The Plan shall be administered by the Committee. The Committee shall have
plenary authority in its discretion, subject to and not inconsistent with the
express provisions of the Plan,

 

4



--------------------------------------------------------------------------------

to grant Awards, to determine the terms and conditions applicable to Awards, to
determine the persons to whom, and the time or times at which, Awards shall be
granted and the number of Common Shares to be covered by each grant; to
determine the terms and provisions of the Award Agreements entered into in
connection with Awards under the Plan; to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; and to make all
other determinations provided for in the Plan, or deemed necessary or advisable
for the administration of the Plan. To the extent permissible by law, the
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan.

 

5.   Eligibility; Factors to be Considered in Granting Awards

 

Subject to the discretion of the Committee, Awards may be granted to any
Employee of the Company and its Affiliates, a director of the Company, or a
non-employee who provides service to the Company or its Affiliates, except that
a non-employee shall not be granted an Incentive Stock Option. In determining
the Employees to whom Awards shall be granted and the number of Common Shares or
units to be covered by each Award, the Committee shall take into account the
nature of the Employee’s duties, the present and potential contributions to the
success of the Company, and such other factors as it shall deem relevant in
connection with accomplishing the purposes of the Plan.

 

No award of Incentive Stock Options shall result in the aggregate Fair Market
Value of Common Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year
(determined at the time the Incentive Stock Option is granted) exceeding
$100,000.

 

6.   Stock Options

 

  (a)   Exercise Price

 

The purchase price of the Common Shares covered by each Option shall be
determined by the Committee, but in the case of an Incentive Stock Option shall
not be less than 100% of the Fair Market Value (110% in the case of a
stockholder owning more than 10% of the combined voting power of all classes of
Company stock) of the Common Shares on the date the Option is granted, or if
there are no sales on such date, on the next preceding day on which there were
sales.

 

  (b)   Terms of Options

 

The term of each Incentive Stock Option granted under the Plan shall not be more
than 10 years (5 years in the case of a stockholder of the Company owning more
than 10% of the combined voting power of all classes of Company stock) from the
date of grant, as the

 

5



--------------------------------------------------------------------------------

Committee shall determine, subject to earlier termination as provided in
Sections 11 and 12. The term of each Non-Qualified Stock Option granted under
the Plan shall be such period of time as the Committee shall determine, subject
to earlier termination as provided in Sections 11 and 12.

 

  (c)   Exercise of Options

 

(i) Subject to the provisions provided herein, an Option granted under the Plan
shall become vested as determined by the Committee. The Committee may, in its
discretion, determine as a condition of any Option, that all or a stated
percentage of the Option shall become exercisable, in installments or otherwise,
only after the completion of a specified service requirement, or the
satisfaction or occurrence of other conditions. The Committee may also, in its
discretion, accelerate the exercisability of any Option at any time and provide
in any Award Agreement that the Option shall become immediately exercisable as
to all Common Shares remaining subject to the Option upon a Change in Control.

 

(ii) Subject to applicable regulatory restrictions, an Option may be exercised
at any time or from time to time (further subject, in the case of an Incentive
Stock Option, to such restrictions as may be imposed by the Code), as to any or
all full shares as to which the Option has become exercisable. Notwithstanding
the foregoing provision, no Option may be exercised without the prior consent of
the Committee by an Insider until the expiration of six months from the date of
the grant of the Option.

 

(iii) Except as provided in Sections 11, 12 and 13, no Option may be exercised
at any time unless the holder thereof is then an Employee, director or
individual independent contractor of the Company or one of its Affiliates.

 

  (d)   Payment

 

The purchase price of the Common Shares as to which an Option is exercised shall
be paid in full at the time of exercise. Payment may be made (i) in cash, which
may be paid by check, or other instrument acceptable to the Company, (ii) with
the consent of the Committee or the Chief Executive Officer, in Common Shares,
valued at the Fair Market Value on the date prior to exercise, or if there were
no sales on such date, on the next preceding day on which there were sales,
(iii) with the consent of the Committee and subject to such terms and conditions
as it may determine, by surrender of outstanding Awards under the Plan, (iv)
with the consent of the Committee, the delivery of a promissory note containing
such terms as deemed acceptable to the Committee, or (v) any combination of the
above. In addition, any amount necessary to satisfy applicable federal, state or
local tax requirements shall be paid promptly upon notification of the amount
due. The Committee may permit such amount to be paid in Common Shares previously
owned by the Employee, or a portion of the Common Shares that otherwise would be
distributed to such Employee upon exercise of the Option, or a combination of
cash and such Common Shares.

 

  (e)   Change in Control

 

6



--------------------------------------------------------------------------------

Unless the Board determines otherwise, and except as otherwise provided herein,
all Options outstanding under the Plan shall accelerate and become immediately
exercisable for a period of fifteen days, or such longer or shorter period as
the Board may prescribe, (the “notice period”) immediately prior to the
scheduled consummation of a Change in Control, provided, however, that any such
acceleration and any exercise of options during the notice period shall be (i)
conditioned upon the consummation of the Change in Control and (ii) effective
only immediately before the consummation of such Change in Control.

 

Upon consummation of any Change in Control, the Plan and all outstanding but
unexercised Options shall terminate. Notwithstanding the foregoing, to the
extent provision is made in writing in connection with such Change in Control
for the continuation of the Plan and the assumption of Options under the Plan
theretofore granted, or for the substitution for such Options of new options
covering the stock of a successor company, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares or units and
exercise prices, then the Plan and Options theretofore granted shall continue in
the manner and under the terms so provided, and the acceleration and termination
provisions set forth in the first two sentences of this Section 6(e) shall be of
no effect. The Company shall send written notice of a Change in Control to all
individuals who hold Options not later than the time at which the Company gives
notice thereof to its stockholders.

 

7.   Stock Appreciation Rights

 

  (a)   Awards

 

The Committee may award Stock Appreciation Rights to Employees of the Company or
any of its Affiliates. Stock Appreciation Rights may be either Tandem Rights or
Freestanding Rights. Tandem Rights may be awarded either at the time the Option
is granted or at any time prior to the exercise of the Option.

 

  (b)   Terms and Conditions

 

(i) Each Tandem Right shall be subject to the same terms and conditions as the
related Option and shall be exercisable only to the extent the Option is
exercisable.

 

(ii) The price per share specified in a Freestanding Right shall be determined
by the Committee, but in no event shall be less than the Fair Market Value of
the Common Shares as of the date of grant. The term of each Freestanding Right
shall be such period of time as the Committee shall determine. Subject to the
provisions of the Plan, each Freestanding Right shall become vested as
determined by the Committee. Prior to becoming 100% vested, each Freestanding
Right shall become exercisable, in installments or otherwise, as the Committee
shall determine. The Committee may also, in its discretion, accelerate the
exercisability of any Freestanding Right at any time, including a Change in
Control.

 

7



--------------------------------------------------------------------------------

  (c)   Exercise

 

(i) Upon exercise of a Stock Appreciation Right, (subject, in the case of a
Tandem Right, to the surrender of the related Option or any unexercised portion
thereof which the Employee determines to surrender for this purpose) the
Employee shall be entitled to receive, subject to the provisions of the Plan and
such rules and regulations as from time to time may be established by the
Committee, a payment having an aggregate value equal to (A) the excess of (i)
the Fair Market Value on the exercise date of one Common Share over (ii) the
Option price per share, in the case of a Tandem Right, or the price per share
specified in the terms of a Freestanding Right, times (B) the number of Common
Shares with respect to which the Stock Appreciation Right shall have been
exercised.

 

(ii) Upon exercise of a Tandem Right, the number of Common Shares subject to
exercise under the related Option shall automatically be reduced by the number
of Common Shares represented by the Option or portion thereof surrendered.

 

(iii) A Tandem Right related to an Incentive Stock Option may only be exercised
if the Fair Market Value of a Common Share on the exercise date exceeds the
Option price.

 

  (d)   Payments

 

(i) The payment described in subparagraph (c)(i) above shall be made in the form
of cash, Common Shares, or a combination thereof, as elected by the Employee,
provided that the Committee shall have sole discretion to consent to or
disapprove the election of an officer or director to receive all or part of a
payment in cash.

 

(ii) If upon exercise of a Stock Appreciation Right the Employee is to receive a
portion of the payment in Common Shares, the number of shares received shall be
determined by dividing such portion by the Fair Market Value of a share on the
exercise date. The number of Common Shares received may not exceed the number of
Common Shares covered by any Option or portion thereof surrendered. Cash will be
paid in lieu of any fractional share.

 

(iii) Whether payments to Employees upon exercise of Tandem Rights or
Freestanding Rights are made in cash, Common Shares or a combination thereof,
the Committee shall have sole discretion as to timing of the payments, whether
in one lump sum or in annual installments or otherwise deferred, which deferred
payments may in the Committee’s sole discretion (i) bear amounts equivalent to
interest or cash dividends, (ii) be treated as invested in the manner from time
to time determined by the Committee, with dividends or other income thereon
being deemed to have been so reinvested, or (iii) for the convenience of the
Company, contributed to a trust, which may be revocable by the Company or
subject to the claims of its creditors, for investment in the manner from time
to time determined by the Committee and set forth in the instrument creating
such trust, all as the Committee shall determine.

 

8



--------------------------------------------------------------------------------

(iv) No payment will be required from the Employee upon exercise of a Stock
Appreciation Right, except that any amount necessary to satisfy applicable
federal, state or local tax requirements shall be withheld or paid promptly upon
notification of the amount due and prior to or concurrently with delivery of
cash or a certificate representing shares. The Committee may permit such amount
to be paid in (i) Common Shares previously owned by the Employee, (ii) a portion
of the Common Shares that otherwise would be distributed to such Employee upon
exercise of the right, or (iii) a combination of cash and Common Shares.

 

8.   Restricted Shares or Restricted Units

 

  (a)   Awards

 

Restricted Stock or Restricted Stock Units may be awarded by the Committee in
its sole discretion. At the time an award of Restricted Shares or Restricted
Units is made, the Committee shall (i) establish a Restricted Period applicable
to such award, (ii) prescribe conditions for the incremental lapse of
restrictions during the Restricted Period, or for the lapse or termination of
restrictions upon the satisfaction or occurrence of other conditions in addition
to or other than the expiration of the Restricted Period, including a Change in
Control, and (iii) determine all other terms and conditions of such award,
including voting and dividend or dividend equivalent rights.

 

  (b)   Restrictions on Transfer

 

Upon the grant of Restricted Shares, a stock certificate representing the number
of Common Shares equal to the number of Restricted Shares granted to an Employee
shall be registered in the Employee’s name but shall be held in custody by the
Company for the Employee’s account. The Employee shall not be entitled to
delivery of the certificate or to sell, transfer, assign, pledge or otherwise
encumber the Restricted Shares until the expiration of the Restricted Period and
the satisfaction of any other conditions prescribed by the Committee. Upon the
forfeiture of any Restricted Shares, such forfeited Restricted Shares shall be
transferred to the Company without further action by the Employee.

 

  (c)   Delivery of Shares

 

Upon the expiration or termination of the Restricted Period and the satisfaction
of any other conditions prescribed by the Committee or at such earlier time as
provided for in Section 12, a stock certificate for the number of Common Shares
with respect to which the restrictions have lapsed, or one Common Share for each
Restricted Stock Unit with respect to which the restrictions have lapsed, shall
be delivered, free of all such restrictions, except any that may be imposed by
law, to the Employee or the Employee’s beneficiary or estate, as the case may
be. Fractional Shares will be paid in cash.

 

  (d)   Payment

 

9



--------------------------------------------------------------------------------

No payment will be required from the Employee upon the issuance or delivery of
any Common Shares, except that any amount necessary to satisfy applicable
federal, state or local tax requirements shall be withheld or paid promptly upon
notification of the amount due and prior to or concurrently with the issuance or
delivery of a certificate representing such shares. The Committee may permit
such amount to be paid in (i) Common Shares previously owned by the Employee,
(ii) a portion of the Common Shares that otherwise would be distributed to such
Employee upon the lapse of the restrictions applicable to the Restricted Shares
or Restricted Units, or (iii) a combination of cash and Common Shares.

 

9.   Performance Awards

 

  (a)   Grant

 

Performance Awards may be granted to any Employee by the Committee in its sole
discretion. A Performance Award shall consist of a right that is (i) denominated
in cash or Common Shares, (ii) valued, as determined by the Committee, in
accordance with the achievement of such performance goals during such
performance periods as the Committee shall establish, and (iii) payable at such
time and in such form as the Committee shall determine.

 

  (b)   Terms and Conditions

 

Subject to the terms of the Plan and any applicable Award Agreement, the
Committee shall (i) determine the performance goals to be achieved during any
performance period, (ii) the length of any performance period, (iii) the amount
of any Performance Award, (iv) the amount and kind of any payment or transfer to
be made pursuant to any Performance Award, and (v) all other terms and
conditions of any Performance Award, including the consequences of death, Total
Disability, termination of employment and Change in Control.

 

  (c)   Payment of Performance Awards

 

Performance Awards may be paid in a lump sum or in installments following the
close of the performance period or, in accordance with procedures established by
the Committee, on a current or deferred basis.

 

10.   Other Stock-Based Awards

 

The Committee shall have authority to grant to eligible Employees an “Other
Stock-Based Award,” which shall consist of any right that is an Award of Common
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Shares (including,
without limitation, securities convertible into Common Shares), as deemed by the
Committee to be consistent with the purposes of the Plan, other than an Award
described in Sections 6 through 9 above.

 

10



--------------------------------------------------------------------------------

11.   Termination of Employment

 

Unless otherwise determined by the Committee, and subject to such restrictions
as may be imposed by the Code in the case of any Incentive Stock Options, in the
event that the employment of an Employee to whom an Option or Stock Appreciation
Right has been granted under the Plan shall be terminated (except as set forth
in Section 12), such Option or Stock Appreciation Right may, subject to the
provisions of the Plan, be exercised, to the extent that the Employee was
entitled to do so at the termination of his employment, at any time within three
months after such termination, but in no case later than the date on which the
Option or Stock Appreciation Right terminates.

 

Unless otherwise determined by the Committee, if an Employee to whom Restricted
Stock or Restricted Stock Units have been granted ceases to be an Employee prior
to the end of the Restricted Period and the satisfaction of any other conditions
prescribed by the Committee for any reason other than death or Total Disability,
the Employee shall immediately forfeit all Restricted Stock and Restricted Stock
Units.

 

12.   Death or Total Disability of Employee

 

Unless otherwise determined by the Committee, if an Employee to whom an Option
or Stock Appreciation Right has been granted under the Plan shall die or suffer
a Total Disability while employed by the Company, such Option or Stock
Appreciation Right may be exercised, to the extent it was exercisable at the
date of such Employee’s death or Total Disability, at any time within one year
after the date of the Employee’s death or Total Disability, but in no case later
than the date on which the Option or Stock Appreciation Right otherwise
terminates.

 

If an Employee to whom Restricted Stock or Restricted Stock Units have been
granted shall die or suffer a Total Disability prior to the end of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, or in cases of other special circumstances, the Committee may, in its
sole discretion, waive in whole or in part any or all remaining restrictions
with respect to such Employee’s Restricted Stock or Restricted Stock Units.

 

13.   Non-Transferability of Awards

 

Awards granted under the Plan shall not be transferable other than by will or
the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by Section 414(p) of the Code except to the extent
provided in any Award Agreement and permitted under applicable law.

 

11



--------------------------------------------------------------------------------

14.   Adjustment upon Changes in Capitalization, etc.

 

(a) The existence of outstanding Options or other Awards shall not affect in any
way the right or ability of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Shares or the rights hereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or substantially all of the outstanding stock of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

(b) If the Company shall effect a subdivision, consolidation or reclassification
of the Common Shares or other capital readjustment or recapitalization, the
payment of a stock dividend, or other increase or reduction in the number of the
Common Shares outstanding, without receiving compensation therefor in money,
services or property, then the number, class, and per share price of Common
Shares shall be appropriately adjusted in such a manner as to entitle Employees
to receive, for the same aggregate cash consideration, if applicable, the same
total number and class of shares as he would have received as a result of the
event requiring the adjustment and the number of shares of stock which may be
issued under the Plan shall be appropriately adjusted in order to prevent
dilution or enlargement of rights.

 

(c) Except as hereinbefore expressly provided, the issue by the Company of
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of Common
Shares then subject to outstanding options.

 

15.   Effective Date

 

The Plan was effective as of September 1, 1999; provided that the adoption of
the amended and restated Plan shall have been approved by the stockholders of
the Company not later than 12 months after the date of such amendment and
restatement. The Committee may, in its discretion, grant Awards under the Plan,
the grant, exercise or payment of which shall be expressly subject to the
conditions that, to the extent required at the time of grant, exercise or
payment, (i) if the Company deems it necessary or desirable, a Registration
Statement under the Securities Act of 1933, as amended, with respect to such
Common Shares shall be effective, and (ii) any requisite approval or consent of
any governmental authority of any kind having jurisdiction over Awards granted
under the Plan shall be obtained.

 

16.   Amendment of the Plan

 

(a) The Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 14 relating to adjustments upon changes in the
Common Shares, no

 

12



--------------------------------------------------------------------------------

amendment shall be effective unless approved by the stockholders of the Company
within twelve (12) months before or after the adoption of the amendment, where
the amendment will:

 

(i) Increase the number of Common Shares reserved for Awards under the Plan;

 

(ii) Modify the requirements as to eligibility for participation in the Plan (to
the extent such modification requires stockholder approval in order for the Plan
to satisfy the requirements of Section 422(b) of the Code); or

 

(iii) Modify the Plan in any other way if such modification requires stockholder
approval in order for the Plan to satisfy the requirements of Section 422(b) of
the Code.

 

(b) The Board may in its sole discretion submit any other amendment to the Plan
for stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Section 162(m) of the Code and the
regulations promulgated thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation to
certain executive officers.

 

(c) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide optionees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee Incentive Stock
Options and/or to bring the Plan and/or Options granted under it into compliance
therewith.

 

(d) Rights and obligations under any Award granted before amendment of the Plan
shall not be impaired by any amendment of the Plan, unless: (i) the Company
requests the consent of the person to whom the Award was granted; and (ii) such
person consents in writing.

 

17.   Termination or Suspension of the Plan

 

(a) The Board may suspend or terminate the Plan at any time. No Stock Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.
No Incentive Stock Options may be granted under the Plan after August 31, 2009.

 

(b) Rights and obligations under any Awards granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the Person to whom the Award was granted.

 

18.   Miscellaneous

 

  (a)   Written Agreements

 

Each Award hereunder shall be evidenced by an Award Agreement that shall contain
such restrictions, terms and conditions as the Committee may require.

 

13



--------------------------------------------------------------------------------

  (b)   No Right to Employment

 

Nothing in the Plan or in any Award granted pursuant to the Plan shall confer
upon any Employee any right to continue in the employ of the Company or any of
its subsidiaries or interfere in any way with the right of the Company or any
such subsidiary to terminate such employment at any time.

 

  (c)   Governing Law

 

The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan and any Award Agreement shall be determined in accordance
with the laws of the State of Delaware.

 

  (d)   Severability

 

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Employee or
Award, or would disqualify the Plan or any Award under any law or regulations
deemed applicable, or the compliance with which is deemed desirable, including
any accounting rules or regulations, by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, rules or
regulations, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Employee or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

  (e)   Other Laws

 

The Committee may refuse to issue or transfer any Common Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Common Shares or such other consideration
might violate any applicable law or regulation or entitle the Company to recover
the same under Section 16(b) of the Exchange Act, and any payment tendered to
the Company by an Employee, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Employee,
holder, or beneficiary.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amended and Restated 1999 Equity Incentive Plan as of this 21st day
of May 2003.

 

AIRNET COMMUNICATIONS CORPORATION

By:

 

/s/ Glenn A. Ehley

--------------------------------------------------------------------------------

Name:

 

Glenn A. Ehley

--------------------------------------------------------------------------------

Title:

 

President and Chief Executive Officer

--------------------------------------------------------------------------------

 

15